DETAILED ACTION 
 Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .            

 Status of the Claims 

This Allowance Office Action is in response to Applicant’s Appeal Brief filed on 05/28/2021 and Supplemental Brief filed on 07/09/2021.  Last claim amendments were filed on 12/07/2020 by the Applicant;  wherein Claims 1,3-9,11-12,14-16,18-19 & 21-25 were pending, which have been considered as follows for an Allowance as described hereunder in this Office Action.               
Said claim amendments of 12/07/2020 had amended Claims 1,3,5,7,9,11-12,15, 18-19 & 21-22, and Claims 23-25 were newly added then.           

 Allowable Subject Matter
Claims 1,3-9,11-12,14-16,18-19 & 21-25 are pending and allowed.
The following is an Examiner’s statement of reasons for this Allowance: 
The closest prior art of Garvey reference (Pub. No. US 2017/0249564) teaches---    
{“Techniques are described for automatically detecting and accommodating state changes in a computer-generated forecast.  In one or more embodiments, a representation of a time-series signal is generated within volatile and/or non-volatile storage of a computing device.  The representation may be generated in such a way as to approximate the behavior of the time-series signal across one or more seasonal periods.  Once generated, a set of one or more state changes within the representation of the time-series signal is identified.  Based at least in part on at least one state change 


Further, Rhodes reference (Pub. No. US 2015/ 0269178) teaches --- 
{“Techniques are provided for improving the accuracy of analytics on big data using sketches and fixed-size buckets.  In a technique for enhancing a unique count (cardinality) estimate of a large data set, a request for a cardinality estimate for the large data set is received.  An initial cardinality estimate is determined using a sketch or a fixed-size bucket.  If the initial cardinality estimate is within a range where the initial estimate could be further enhanced, the initial estimate is used for a lookup into a lookup table.  Based on retrieved values from the lookup table and the initial estimate, an enhanced cardinality estimate is calculated.”}         


Further, Adjaoute reference (Pub. No. US 2016/ 0055427) teaches --- 
{“An automated method of predictive model development first cleans up raw supervised and unsupervised training data with a step that uses an algorithm to make every field of every record consistent, cohesive, and productive.  Then the resulting flat data is given texture in a next step by a data enrichment algorithm that culls fields that do not contribute to predictive model building and that adds new fields computed from data combinations that are tested to add value to later steps that build different types of predictive models.  Another late step for building smart-agents and their entity profiles uses another algorithm that benefits greatly from the cleaned and highly enriched training data.  The predictive models and smart-agents and their entity profiles are then rendered as deliverable predictive model markup language documents in a final step executed by a specialized algorithm.”}        


Further, Dove reference (Pub. No. US 2014/ 0164059) teaches ---           
{“Various embodiments provide an ability to detect an input associated with an element for which a cascading operation has been defined.  Some embodiments apply the cascading operation to the element, and further apply one or more cascading operations to less than all ancestral elements in an associated tree for which cascading operations have been defined.  In some cases, the one or more cascading operations 



In regards to independent Claims 1, 12 and 19, Garvey, Rhodes, Adjaoute and Dove references, taken either individually or in combination with each other or other prior art of record, fails to teach or render obvious:       
Claim 1:         
1.     A method comprising:      
receiving, by one or more hardware processors, a request for initiating a machine learning model configured to analyze data over a time dimension; 
selecting, from the plurality of models, a first model associated with a first set of parameters having a first cardinality for representing the first plurality of data points based on differences in deviations between the first model and other models in the plurality of models;                
configuring the machine learning model to accept input values corresponding to the first set of parameters and a deviation, and to produce an output based on the input values; training, by the one or more hardware processors, the machine learning model based on the first set of parameters and a first deviation between the first model and the plurality of data points;                
receiving, by the one or more hardware processors, a transaction request for processing a transaction for a second user account associated with a second user; 
Page 2 of 18Appl. No.: 15/940,930obtaining, by the one or more hardware processors, second behavior data generated over a second period of time for the second user account, wherein the second behavior data comprises a second plurality of data points having the particular cardinality and representing behavior of the second user over the second period of time;          
generating, by the one or more hardware processors, a second model based on the second plurality of data points, wherein the second model comprises a second set of parameters having the first cardinality;               
determining, by the one or more hardware processors, a second deviation between the second plurality of data points and the second model;             
determining, by the one or more hardware processors, a risk associated with the transaction request based on feeding the second set of parameters and the second deviation as input values to the trained machine learning model; and processing, by the one or more hardware processors, the transaction request based on the determined risk.           


Claim 12:      
12.    A system comprising: 
a non-transitory memory;   and 
one or more hardware processors coupled to the non-transitory memory and configured 

operations comprising:      
Page 4 of 18Appl. No.: 15/940,930accessing a machine learning model configured to analyze data associated with a dimension; 
selecting, from the plurality of models, a first model based on the improvement indices determined for the one or more of the plurality of models, wherein the first model is associated with a first set of parameters having a second cardinality for representing the first plurality of data points; 
configuring the machine learning model to accept input values corresponding to the first set of parameters and a deviation, and to produce an output based on the input values; training the machine learning model based on the first set of parameters and a first deviation between the first model and the first plurality of data points; 
receiving a transaction request for processing a transaction for a second user account associated with a second user; 
obtaining a second plurality of data points associated with the second user FAX (949) 202-3001account, wherein the second plurality of data points has the first cardinality; 
Page 5 of 18Appl. No.: 15/940,930generating a second model based on the second plurality of data points, wherein the second model comprises a second set of parameters having the second cardinality for representing the second plurality of data points; 
determining a second deviation between the second plurality of data points and the second model; 
generating an output value associated with the transaction request based on feeding the second set of parameters and the second deviation as input values to the trained machine learning model, and processing the transaction request based on the output value.                


Claim 19:    
19.         A non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause a machine to perform operations comprising: 
generating a plurality of models that represent the first plurality of data points, wherein each model in the plurality of models is associated with a different set of parameters having a different cardinality that is less than the first cardinality; 
determining, for each model in the plurality of models, a deviation between the model and the plurality of data points; 
determining an arrangement of the plurality of models according to the cardinalities of the plurality of models; 
determining, for each model in at least a subset of the plurality of models, an improvement index representing differences in deviations with respect to a predecessor of the model and a successor of the model according to the arrangement; 
selecting, from the plurality of models, a first model based on the improvement indices determined for the at least the subset of the plurality of models, wherein the first model is associated with a first set of parameters having a second cardinality for representing the first plurality of data points; 
configuring the machine learning model to accept input values corresponding to the first set of parameters and a deviation, and to produce an output based on the input values; 
receiving a transaction request for processing a transaction for a second user account associated with a second user; 
obtaining a second plurality of data points associated with the second user account, FAX (949) 202-3001wherein the second plurality of data points has the first cardinality; 
Page 7 of 18Appl. No.: 15/940,930generating a second model based on the second plurality of data points, wherein the second model comprises a second set of parameters having the second cardinality for representing the second plurality of data points; 
determining a second deviation between the second plurality of data points and the second model; generating an output value associated with the transaction request based on feeding the second set of parameters and the second deviation as input values to the trained machine learning model, and processing the transaction request based on the output value.            



Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                 

 Conclusion 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SANJEEV MALHOTRA, whose telephone number is (571) 272-7292.  The Examiner can normally be reached during Monday-Friday at 8:30 to 17:00 hours on a Flexible schedule.           
If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached on (571) 272-6771.  The facsimile/fax phone number for the organization, where this application or proceeding is assigned, is (571) 273-8300.           
http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.         

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale


/S. M./
Examiner, Art Unit 3691              

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691